DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1, 24, and 25 has/have been amended, claim(s) 4-8, 14, 16, and 20 has/have been cancelled, and claim(s) 9 and 10 has/have been previously withdrawn. Claims 1-3, 9-13, 15, 17-19, and 21-27 now pending and have been considered below. 

Allowable Subject Matter
Claim 25 is allowed. In particular, the claim includes a combination of parts drawn from independent claims 1 and 24, and further includes limitations drawn towards the end section which is bent out inwardly toward the center. The examiner did not find any reason or motivation to further modify the rejection under Fahey since doing so would have resulted in piecemeal examination.  

	Claim Objections
Claim(s) 19 is/are objected to because of the following informalities:  
As per claim 19, at line 4, the recitation “a guide bolt said guide slots”, is missing punctuation.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 11-13, 15, 17-19, 21-23, 26, and 27, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 25, the recitation “the outside” renders the claim indefinite because it lacks antecedent basis.
As per claim 1, at line 26, the recitation “the vertical direction” renders the claim indefinite because it lacks antecedent basis.
As per claims 2, 17, 19, and 22, at lines 2-5, the recitation “preferably” is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
As per claim 2, at line 3, the recitation “a guide element” renders the claim indefinite because it is unclear if this is referring to one of the previously recited “at least two guide elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 1-3, 11-13, 15, 17-19, 21-24, 26, and 27, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey (U.S. Patent No. 4.449.335) in view of Gilb (U.S. Patent No. 4,572,695).
As per claim 1, Fahey teaches a connecting element (bracket; abstract) for connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar (it is understood that the bracket is capable of connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar), the connecting element comprising: at least one fastening section (see annotated figure 2 below; shaded section) comprising a planar surface (annotated figure 2) and being configured for fastening the connecting element to the horizontal bar (it is understood that the section is capable of fastening the connecting element to the horizontal bar), said fastening section having only two fastening ears (35, 36) for receiving fasteners for fastening the connecting element to the horizontal bar (it is understood that the ears are capable of receiving fasteners for fastening the connecting element to the horizontal bar), said fastening section further including an opening (annotated figure 2) which is coplanar with said planar surface of said fastening section (annotated figure 2), between said fastening ears (annotated figure 2) such that said opening is defined by inner opposed edges of said fastening ears (annotated figure 2), a width of said opening being approximately equal to a width of the vertically arranged upright (annotated figure 2), wherein said fastening ears are coplanar with said planar surface (annotated figure 2) such that said fastening section is 
Fahey fails to disclose the fastening ears are flat. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ears of Fahey to be flat since Fahey discloses the ears to be 
In addition, Fahey fails to disclose the connecting element is made from a metal sheet. Gilb discloses a jointing connector made from sheet metal (abstract). Therefore, from the teaching of Gilb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the bracket of Fahey to be made from a metal sheet, as taught by Gilb, in order to provide a bendable material while maintaining strength and durability of the connecting element.
As per claim 2, Fahey teaches the sliding guide has a back (at 30) that can preferably be applied to the upright over the width of the upright and a guide element (31) at least partially surrounding the upright cross-section from the back (it is understood that the guide element is capable of being applied to the upright over the width of the upright and a guide element at least partially surrounding the upright cross-section from the back).
As per claim 3, Fahey teaches the back and/or the guide element is/are essentially flat (annotated figure 2).
As per claim 11, Fahey teaches the fastening section is mirror-symmetrical, in that the fastening ears of one half of the fastening section extend into the fastening ears of the other, mirrored, half of the fastening section (annotated figure 2).

As per claim 13, Fahey teaches the fastening section can overall be formed as a bridge preferably U-shaped in cross-sectional profile between the sliding guides (it is understood that the fastening section is capable of overall being formed as a bridge preferably U-shaped in cross-sectional profile between the sliding guides).
As per claim 15, with regards to the limitation that the product is formed by the connecting element being cut-out and punched out of a metal sheet or another suitable flat material, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Fahey teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 17, Fahey teaches the fastening section is designed and provided for fastening to a U-profile bar preferably at at least one of U-shanks or U-flanges of the bar and preferably on a profile inner side of the bar (it is understood that the fastening section is capable of being designed and provided for fastening to a U-profile bar preferably at at least one of U-shanks or U-flanges of the bar and preferably on a profile inner side of the bar).
As per claim 18, Fahey teaches the at least one sliding guide is designed and provided for the sliding guiding of a C-profile upright (it is understood that the at least 
As per claim 19, Fahey teaches the at least one sliding guide and the at least two guide elements are flat and obstruction-free (annotated figure 2), and each have at least one guide slot or an elongated hole (as illustrated, each guide element has at least one guide slot 63) for taking up a guide bolt (it is understood that the slots are capable of taking up a guide bolt) said guide slots or elongated holes being parallel to each other (figure 2), preferably designed as a fastening element, whereby the sliding guide is set up for sliding fastening on the upright (it is understood that the guide slots are capable of being designed as a fastening element, whereby the sliding guide is set up for sliding fastening on the upright).
As per claim 21, Fahey fails to disclose a sliding guide path of at least 10 mm, preferably 10 mm to 100 mm.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges that include a sliding guide path of at least 10 mm, preferably 10 mm to 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges that include a  
As per claim 22, Fahey teaches the horizontal bar is a steel profile or U-shaped profile, preferably a ceiling profile (it is understood that a horizontal bar is capable of being a steel profile or U-shaped profile, preferably a ceiling profile).
As per claim 23, Fahey teaches the guide element projects as a tongue from the back (annotated figure 2).
As per claim 24, Fahey teaches a connecting element (bracket; abstract) for connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar (it is understood that the bracket is capable of connecting an essentially vertically arranged upright for a non-bearing wall structure with an essentially horizontal bar), the connecting element comprising: at least one fastening section (annotated figure 2; shaded section) for fastening the connecting element to the horizontal bar, such that the fastening section is located between the horizontal bar and the vertically arranged upright (it is understood that the section is capable of fastening the connecting element to the horizontal bar, such that the fastening section is located between the horizontal bar and the vertically arranged upright), wherein said fastening section is defined within a single plane (as illustrated, the fastening section [shaded section] is defined within a single plane; annotated figure 2), and at least one sliding guide (annotated figure 2) for guiding the upright (it is understood that the guide is capable of guiding an upright); wherein the connecting element is made in one piece (annotated figure 2) and the at least one sliding guide is 
Fahey fails to disclose the connecting element is made from a metal sheet. Gilb discloses a jointing connector made from sheet metal (abstract). Therefore, from the teaching of Gilb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the bracket of Fahey to be made from a metal sheet, as taught by Gilb, in order to provide a bendable material while maintaining strength and durability of the connecting element.

Gilb discloses a jointing connector (abstract) comprising fastening ears including clarity holes (tab openings 82, 85).
Therefore, from the teaching of Gilb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the bracket of Fahey to include clarity holes in said ears, as taught by Gilb, in order to provide a further means of securing a structural member to the bracket for a more secure construction.
As per claim 27, Fahey teaches said fastening section is in direct contact with the horizontal bar and the vertically arranged upright (it is understood that the fastening section is capable of being in direct contact with the horizontal bar and the vertically arranged upright).  


    PNG
    media_image1.png
    476
    712
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Fahey (U.S. Patent No. 4.449.335) has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the width of the sliding guide being equal to the width of the opening and the width of the sliding guide being less than a width of the fastening section, overcome the previous rejection. The new limitations are overcome in view of Fahey. Applicant provides the argument that Fahey fails to disclose a fastening section which is defined within a single plane. However, this is not found persuasive since the term “section” is interpreted as a portion, in particular as identified by the shaded section or portion in annotated figure 2 above. Additionally, it would have been obvious 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633      
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633